Citation Nr: 1243386	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to accrued benefits.

4.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The appellant claims that her husband, who died on March [redacted], 2008, had recognized guerrilla service during World War II.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision and a September 2008 administrative decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Commonwealth of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7. 

A veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Active military, naval, or air service includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24). 

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), (d). 

Qualifying service must be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  38 U.S.C.A. § 501(a)(1); 38 C.F.R. § 3.203(a), (c). 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747, 749  (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on VA. Duro v. Derwinski, 2 Vet. App. 530, 532  (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749. 

Evidence pertinent to the appellant's deceased spouse's service includes a photocopy of a document entitled "Affidavit for Philippine Army Personnel," dated October 5, 1945, which lists service in A Company, 1st Battalion, 14th Infantry from April 1, 1944 to November 9, 1945.  The claims folder also contains a form, curiously entitled only "Additional Information," indicating that the Veteran had recognized guerrilla service from January 9, 1945, to November 9, 1945, and Philippine Army service from November 10, 1945, to November 14, 1945.  The form does not indicate the individual or agency that generated it, nor does it identify the source of the information listed.  The claims folder also contains various statements submitted by the appellant and by her husband during his lifetime, attesting to the dates and manner of his service.

These documents, however, fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, because they are not official documents of the appropriate United States service department, and are without the official seal.  Therefore, they are not acceptable as verification of the appellant's deceased spouse's service for the purpose of receiving VA benefits.  Soria, 118 F.3d 747.  Remand is required in order to determine whether the appellant's spouse had qualifying service for the purpose of receiving VA benefits.  The appellant must also be notified of the type of evidence that she may submit in order to determine her husband's basic eligibility for VA benefits.   

A September 2008 administrative decision denied entitlement to burial benefits.  
In a written statement received by the RO in October 2008, the appellant expressed her disagreement with the denial of entitlement to burial benefits.  The RO has not and must now issue a statement of the case (SOC) for this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim should then be returned to the Board only if the benefit continues to be denied and the appellant perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 
Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that in order to determine basic eligibility to VA benefits, evidence of service, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or an original certificate of discharge may be submitted by a claimant and accepted as proof of service without verification from the appropriate service department if the evidence is a) a document issued by the service department, b). contains needed information as to length, time, and character of service, and c). is genuine and contains accurate information in VA's opinion.  

2.  Contact the appropriate United States service department and seek service department verification of the appellant's husband's claimed service in the recognized guerrillas during World War II.  In connection with this request, provide the service department with copies of any relevant records in the claims file, including those submitted by the appellant in response to the development request above.

3.  Issue a SOC for the issue of entitlement to burial benefits, so that the appellant may have the opportunity to complete an appeal on this issue (if she so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


